Exhibit 10.4

 

COMMERCEHUB, INC.

LEGACY STOCK OPTION PLAN

 

1.                                      Purpose.  The purpose of the Plan is to
provide for the supplemental grant of stock options to purchase the common stock
of CommerceHub, Inc., a Delaware corporation (together with any successor
thereto, the “Company”) to holders of certain outstanding options issued under
the Commerce Technologies, Inc. 1999 Stock Option Plan administered by Commerce
Technologies, Inc. (“Commerce Technologies”) in connection with adjustments made
to outstanding options of Commerce Technologies Common Stock (as defined below)
as a result of the reorganization of Commerce Technologies, merger of Commerce
Technologies with and into a subsidiary of the Company and the anticipated
subsequent spin-off of the Company from Liberty Interactive Corporation, a
Delaware corporation.

 

2.                                      Definitions.  As used herein:

 

(a)                                 “Board” means the Board of Directors of the
Company.

 

(b)                                 “Commerce Technologies Common Stock” means
shares of common stock of Commerce Technologies, Inc., par value $.001 per
share.

 

(c)                                  “Commerce Technologies Option” means an
unexercised and unexpired option to purchase Commerce Technologies Common Stock
granted pursuant to the Commerce Technologies, Inc. 1999 Stock Option Plan, as
amended.

 

(d)                                 “Committee” means the committee described in
Section 3 hereof.

 

(e)                                  “Conversion Ratio” means 2.181694489.

 

(f)                                   “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(g)                                  “Fair Market Value” of a Share on any day
means (i) for Option exercise transactions effected on any third-party incentive
award administration system provided by the Company, the current high bid price
of a Share as reported on the consolidated transaction reporting system on the
principal national securities exchange on which Shares are listed on such day or
if such Shares are not then listed on a national securities exchange, then as
quoted by OTC Markets Group Inc., or (ii) for all other purposes under this
Plan, the last sale price (or, if no last sale price is reported, the average of
the high bid and low asked prices) for a Share on such day (or, if such day is
not a trading day, on the next preceding trading day) as reported on the
consolidated transaction reporting system for the principal national securities
exchange on which Shares are listed on such day or if such Shares are not then
listed on a national securities exchange, then as quoted by OTC Markets Group
Inc.  If for any day the Fair Market Value of a Share is not determinable by any
of the foregoing means, then the Fair Market Value for such day shall be
determined in good faith by the Committee on the basis of such quotations and
other considerations as the Committee deems appropriate.

 

(h)                                 “Internal Revenue Code” or “Code” means the
Internal Revenue Code of 1986, as amended.

 

(i)                                     “Option” means an option to purchase a
Share, granted by the Company to an Optionee pursuant to Section 6 of the Plan.

 

--------------------------------------------------------------------------------


 

(j)                                    “Option Agreement” means the agreement
evidencing the grant of an Option under the Plan.

 

(k)                                 “Optionee” means a person who as of the
Reorganization Date, holds an outstanding Commerce Technologies Option.

 

(l)                                     “Plan” means the CommerceHub Inc. Legacy
Stock Option Plan, as set forth herein and as amended from time to time.

 

(m)                             “Reorganization Date” means 5:00 p.m. New York
City time, on July 21, 2016.

 

(n)                                 “Securities Act” means the Securities Act of
1933, as amended.

 

(o)                                 “Shares” means shares of the Company’s
Series C common stock.

 

3.                                      Administration

 

(a)                                 This Plan shall be administered solely by
the Compensation Committee of the Board or such other committee of the Board as
the Board shall designate to administer the Plan. A majority of the Committee
shall constitute a quorum.  All determinations of the Committee shall be made by
a majority of the Committee members present at a meeting of the Committee at
which a quorum is present.  In the event a Committee has not been established,
the Board shall be the Committee.

 

(b)                                 Subject to the terms of the Plan, the
Committee shall have full power and authority, in its discretion, to
(i) determine initially and from time to time when and to whom Options shall be
granted;  (ii) grant Options on behalf of the Company;  (iii) determine the
number of Shares to be covered by each Option, the exercise price for such
Shares, and the available method or methods for payment of the exercise price; 
(iv) set the expiration date of each Option;  (v) establish the manner, time and
rate of exercise of each Option;  (vi) set the restrictions, if any, to be
placed upon each Option or upon the Shares which may be issued upon the exercise
of such Option;  and (vii) set such other Option terms (which need not be
identical among Optionees) as it deems advisable.  Accomplishments of
individuals in furthering the interests of the Company shall be the primary
guide of the Committee in apportioning the number of Shares to be optioned
pursuant to the Plan, but the Committee may take into consideration any position
held by an Optionee, his or her compensation, and any other factors that the
Committee may deem pertinent.  Determinations of the Committee on all matters
referred to herein shall be final and conclusive.

 

(c)                                  The Committee shall also have the power and
authority to construe and interpret the Plan and the respective Option
Agreements entered into hereunder, and to make all other determinations
necessary or advisable for administering the Plan.  The Committee may correct
any defect, supply any omission, and reconcile any inconsistency in the Plan and
in any Option granted hereunder in the manner and to the extent it deems
desirable.  The Committee also shall have the authority to establish such
rules and regulations, not inconsistent with the provisions of the Plan, for the
proper administration of the Plan, to amend, modify, or rescind any such
rules and regulations, and to make such determinations and interpretations
under, or in connection with, the Plan, as it deems necessary or advisable.  All
such rules, regulations, determinations, and interpretations shall be binding
and conclusive upon the Company, its shareholders, and all Optionee s, upon
their respective legal representatives, beneficiaries, successors, and assigns,
and upon all other persons claiming under or through any of them.  Except as
otherwise required by the bylaws of the Company or by applicable law, no member
of the Committee and no member of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Option granted
under it.

 

2

--------------------------------------------------------------------------------


 

(d)                                 The Company shall pay all of the expenses
reasonably incurred by the Committee in the administration of the Plan,
including professional fees.

 

4.                                      Eligibility.  Options under this Plan
may be granted only to persons who are Optionees.

 

5.                                      Shares Subject to the Plan.

 

(a)                                 Overall Limits. Shares acquired pursuant to
the exercise of Options granted under the Plan may be the Company’s authorized
but unissued Shares or reacquired Shares, and the Company may purchase Shares
required for this purpose, from time to time, if it deems such purchase to be
advisable.  Subject to adjustment in accordance with Section 13, the total
number of Shares which may be issued under the Plan is 76,244 Shares.  In the
event any unexercised Options lapse or terminate for any reason, the Shares
covered thereby may be optioned to other persons.

 

(b)                                 Stock Reserve. The Company shall at all
times during the duration of the Plan reserve and keep available such number of
Shares as will be sufficient to satisfy the requirements of the Plan.

 

6.                                      Option Agreements.  Options granted
under the Plan shall be evidenced by Option Agreements in such form as the
Committee shall from time to time approve, containing such provisions not
inconsistent with the terms of the Plan and which need not be the same for all
Options.

 

7.                                      Award of Options. Each award of Options
shall be for the number of Shares equal to (i) the number of Commerce
Technologies Options to which the Options relate multiplied by (ii) the
Conversion Ratio, as determined by the Committee, rounded down to the nearest
whole share.

 

8.                                      Exercise Price of Options.  The purchase
price per Share under each Option shall be equal to (i) the purchase price of
the applicable Commerce Technologies Option divided by (ii) the Conversion
Ratio, as determined by the Committee, rounded up to the nearest cent. The
Option price shall be subject to adjustment in accordance with the provisions of
Section 13 hereof.

 

9.                                      Term.  Each Option granted hereunder
shall continue for such period as the Committee may determine, not to exceed ten
(10) years from the date of grant of the Commerce Technologies Option to which
it relates, unless sooner terminated under the provisions of the Plan.  However,
if the term of an Option expires when trading in the Shares is prohibited by law
or the Company’s insider trading policy, then the term of such Option shall
expire on the 30th day after the expiration of such prohibition.

 

10.                               Exercise of Options.

 

(a)                                 Time of Exercise.  Options shall be
exercisable in such installments, upon fulfillment of such other conditions, and
on such dates as the Committee may specify.  The Committee may accelerate the
exercise date of any outstanding Options, in its discretion, if it deems such
acceleration to be desirable.

 

(b)                                 Method of Exercise.  Exercisable Options may
be exercised, in whole or in part at any time and from time to time, up to the
expiration or termination of the Option.  Exercisable Options may be exercised
by giving written notice of exercise to the Company, in a form approved by the
Committee.  Such notice shall specify the number of Shares to be purchased and
such other information as may be required by the terms of the Optionee’s Option
Agreement.  Upon the exercise of an Option, the Optionee shall make payment for
the full purchase price of the Shares being purchased.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Manner of Payment.  The Option Agreement
shall set forth, from among the following alternatives, how the Option price is
to be paid:

 

(i)                                     in cash or its equivalent;

 

(ii)                                  in the withholding of Shares newly
acquired by the Optionee upon exercise of such Option;

 

(iii)                               in Shares previously acquired by the
Optionee;

 

(iv)                              if the Committee so determines, at or after
the date of grant, and if the Optionee thereafter so requests, (i) the Company
will loan the Optionee the money required to pay the Option exercise price;
(ii) any such loan to an Optionee shall be made only at the time the Option is
exercised; and (iii) the loan will be made on the Optionee’s personal,
negotiable, demand promissory note, bearing interest at the lowest rate which
will avoid the imputation of interest under section 7872 of the Code, with a
pledge of the Shares acquired upon exercise and including such other terms as
the Committee may prescribe; or

 

(v)                                 the delivery, together with a properly
executed exercise notice, of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds required to pay the
purchase price; or

 

(vi)                              in any combination of paragraphs (i), (ii),
(iii), (iv) and (v) above.

 

In the event the Option price is paid, in whole or in part, with Shares of
Company stock, the portion of the Option price so paid shall be equal to the
aggregate Fair Market Value (determined as of the date of exercise of the
Option) of the Shares so surrendered in payment of the Option price.

 

11.                               Termination

 

(a)                                 Termination for a Reason other than Death or
Disability.  In the event of the Optionee’s termination of employment or service
to the Company or its parent or any subsidiary for any reason (other than due to
death or disability) prior to the expiration date fixed for his or her Option,
such Option may be exercised, to the extent of the number of Shares with respect
to which the Optionee could have exercised it on the date of termination, or to
any greater extent permitted by the Committee, by the Optionee at any time prior
to the earliest of (i) the expiration date specified in the Option Agreement,
(ii) three (3) months after the date of termination if the termination was not
for “cause” (as determined by the Committee, in its sole discretion) (unless the
Option Agreement provides a different expiration date in the case of such a
termination), and (iii) the date of such termination, if the termination was for
cause (unless the Option Agreement provides a different expiration date in the
case of a termination for cause).

 

(b)                                 Death.  If an Optionee’s termination of
employment or service to the Company or its parent or any subsidiary occurs as a
result of death prior to the expiration date fixed for his or her Option, or if
the Optionee dies following his or her termination but prior to the earlier of
(i) the expiration date fixed for his or her Option, or (ii) the expiration of
the period determined under subsection (a) above or (c) below (including any
extension of such period provided in the Option Agreement), such Option may be
exercised, to the extent of the number of Shares with respect to which the
Optionee could have exercised it on the date of his or her death, or to any
greater extent permitted by the Committee, by the Optionee’s estate, personal
representative, or beneficiary who acquired the right to exercise such Option by
bequest or inheritance or by reason of the death of the Optionee.  Such
post-death exercise may occur at any time prior to the earlier of (i) the
expiration date specified in the Option Agreement, or (ii) three (3)

 

4

--------------------------------------------------------------------------------


 

months after the date of the Optionee’s death (unless the Option Agreement
provides a different expiration date in the case of death).

 

(c)                                  Disability.  If an Optionee becomes
disabled (within the meaning of section 22(e)(3) of the Code) prior to the
expiration date fixed for his or her Option, and the Optionee’s termination of
employment or service to the Company or its parent or any subsidiary occurs as a
consequence of such disability, such Option may be exercised, to the extent of
the number of Shares with respect to which the Optionee could have exercised it
on the date of such termination, or to any greater extent permitted by the
Committee, by the Optionee at any time prior to the earlier of (i) the
expiration date specified in the Option Agreement, or (ii) twelve (12) months
after the date of such termination (unless the Option Agreement provides a
different expiration date in the case of such a termination).  In the event of
the Optionee’s legal disability, such Option may be exercised by the Optionee’s
guardian or legal representative.

 

12.                               Non-Transferability; Registration.  Except as
provided in an Optionee’s Option Agreement, Options granted under the Plan may
not be assigned or transferred other than by will or the laws of descent and
distribution, and during the lifetime of the Optionee, an Option may be
exercised only by the Optionee or, in the event of the Optionee’s legal
disability, by the Optionee’s guardian or legal representative.  If the Optionee
is married at the time of exercise and if the Optionee so requests at the time
of exercise, the certificate or certificates shall be registered in the name of
the Optionee and the Optionee’s spouse, jointly, with right of survivorship.

 

13.                               Adjustment of Shares;  Certain Corporate
Transactions

 

(a)                                 Share Adjustments.  In the event of a stock
split, reverse stock split, stock dividend, distribution, spin-off,
recapitalization, share combination or reclassification or similar change in the
capitalization of the Company, adjustments shall be made by the Board, as may be
deemed appropriate by the Board, in the aggregate number and kind of Shares
subject to the Plan, the maximum number and kind of Shares for which Options may
be granted to any one employee, the number of Shares issuable upon exercise of
outstanding Options under the Plan, and the exercise price per Share under such
outstanding Options.  In the event any such change in capitalization cannot be
reflected in a straight mathematical adjustment of the number of Shares issuable
upon the exercise of outstanding Options (and a straight mathematical adjustment
of the exercise price thereof), the Board shall make such adjustments as are
appropriate to reflect most nearly such straight mathematical adjustment.

 

(b)                                 Certain Corporate Transactions.  In the
event of a corporate transaction (such as, for example, a merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation),
the surviving or successor corporation shall assume each outstanding Option or
substitute a new option for each outstanding Option; provided, however, that, in
the event of a proposed corporate transaction, the Committee may terminate all
or a portion of the outstanding Options, effective upon the closing of the
corporate transaction, if it determines that such termination is in the best
interests of the Company.  If the Committee decides so to terminate outstanding
Options, the Committee shall give each Optionee holding an Option to be
terminated not less than seven days’ notice prior to any such termination, and,
at the closing of such corporate transaction, such Options shall be terminated
(unless previously exercised) and the Company shall pay to each Optionee who
holds an Option so terminated (except for any Option which terminated prior to
the date of such closing other than by reason of such Committee action) an
amount equal to the Fair Market Value of the vested Shares subject to the Option
(determined as of the date of such termination) less the applicable exercise
price of the Option.  Further, as provided in Section 10(a) hereof, the
Committee, in its discretion, may accelerate, in whole or in part, the date on
which any or all Options become exercisable.

 

5

--------------------------------------------------------------------------------


 

The Committee also may, in its discretion, change the terms of any outstanding
Option to reflect any such corporate transaction.

 

14.                               Government and Other Regulations.  The
obligation of the Company with respect to Option s shall be subject to all
applicable laws, rules and regulations and such approvals by any governmental
agencies as may be required, including the effectiveness of any registration
statement required under the Securities Act, and the rules and regulations of
any securities exchange or association on which the Common Stock may be listed
or quoted. For so long as any series of Common Stock is registered under the
Exchange Act, the Company shall use its reasonable efforts to comply with any
legal requirements (i) to maintain a registration statement in effect under the
Securities Act with respect to all shares of the applicable series of Common
Stock that may be issued to Participants under the Plan and (ii) to file in a
timely manner all reports required to be filed by it under the Exchange Act.

 

15.                               Withholding and Use of Shares to Satisfy Tax
Obligations.  The obligation of the Company to deliver Shares upon the exercise
of any Option shall be subject to applicable federal, state, and local tax
withholding requirements.

 

If the exercise of any Option is subject to the withholding requirements of
applicable federal, state or local tax law, the Committee, in its discretion,
may permit or require the Optionee to satisfy the federal, state and/or local
withholding tax, in whole or in part, by electing to have the Company withhold
Shares subject to the exercise (or by returning previously acquired Shares to
the Company); provided, however, that the Company may limit the number of Shares
withheld to satisfy the tax withholding requirements to the extent necessary to
avoid adverse accounting consequences.  Shares shall be valued, for purposes of
this subsection, at their Fair Market Value (determined as of the date the
amount attributable to the exercise of the Option is includible in income by the
Optionee under section 83 of the Code).

 

The Committee shall adopt such withholding rules as it deems necessary to carry
out the provisions of this Section 15.

 

16.                               Suspension or Amendment of Plan

 

(a)                                 The Board shall have the right, at any time,
to suspend, amend or terminate the Plan, and the Committee may amend outstanding
Options in any respect whatsoever.  No such amendment or suspension shall affect
or impair the rights of an Optionee under any Option previously granted under
the Plan.  No amendment or alteration shall be effective prior to approval by
the Company’s shareholders to the extent such approval is then required pursuant
to applicable legal requirements or the applicable requirements of the
securities exchange on which the Shares are listed.

 

(b)                                 No Option may be granted under the Plan
during any period of suspension or after the termination thereof.

 

17.                               Termination of Plan.  The Board may at any
time terminate this Plan as of any date specified in a resolution adopted by the
Board. If not earlier terminated, this Plan shall terminate on the last date
that any Option granted hereunder may be exercised.

 

6

--------------------------------------------------------------------------------


 

18.                               Miscellaneous

 

(a)                                 Rights.  Neither the adoption of the Plan
nor any action of the Board or the Committee shall be deemed to give any
individual any right to be granted an Option, or any other right hereunder,
unless and until the Committee shall have granted such individual an Option, and
then his or her rights shall be only such as are provided in the Option
Agreement.  Notwithstanding any provisions of the Plan or the Option Agreement,
the Company and any parent or subsidiary of the Company shall have the right, in
its discretion but subject to any employment contract entered into with the
Optionee, to retire the Optionee at any time pursuant to its retirement rules or
otherwise to terminate his or her employment at any time for any reason
whatsoever or for no reason.

 

(b)                                 Indemnification of Board and Committee. 
Without limiting any other rights of indemnification which they may have from
the Company and any parent or subsidiary, the Board and the members of the
Committee shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any claim, action, suit, or
proceeding to which they or any of them may be a party by reason of any action
taken or failure to act under, or in connection with, the Plan, or any Option
granted thereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by legal counsel selected by the Company)
or paid by them in satisfaction of a judgment in any such action, suit, or
proceeding, except a judgment based upon a finding of willful misconduct or
recklessness on their part.  Upon the making or institution of any such claim,
action, suit, or proceeding, the Board or Committee member shall notify the
Company in writing, giving the Company an opportunity, at its own expense, to
handle and defend the same before such Board or Committee member undertakes to
handle it on his or her own behalf.  The provisions of this Section shall not
give the Board or Committee members greater rights than they would have under
the Company’s by-laws or New York law.

 

(c)                                  Application of Funds.  Any cash received in
payment for Shares upon exercise of an Option shall be added to the general
funds of the Company.  Any Shares received in payment for Shares upon exercise
of an Option shall become treasury stock.

 

(d)                                 Rights as a Shareholder.  An Optionee shall
have no rights as a shareholder with respect to any Shares covered by his or her
Option until the issuance of a stock certificate to him or her for such Shares. 
The granting of an Option shall impose no obligation upon an Optionee to
exercise such Option.

 

(e)                                  Section 409A. It is the intent of the
Company that Options under this Plan be exempt from the application of,
Section 409A of the Code and related regulations and United States Department of
the Treasury pronouncements (“Section 409A”), and the provisions of this Plan
will be administered, interpreted and construed accordingly.  Notwithstanding
any provision in this Plan to the contrary, if any Plan provision or any Option
thereunder would result in the imposition of an additional tax under
Section 409A, that Plan provision and/or that Option will be reformed to avoid
imposition of the applicable tax and no action taken to comply with Section 409A
shall be deemed to adversely affect the Optionee’s right to an Option(s) or
require the consent of the Optionee.

 

(f)                                   Governing Law.  The Plan shall be governed
by the applicable Code provisions to the maximum extent possible.  Otherwise,
the laws of the state of New York (without reference to principles of conflicts
of laws) shall govern the operation of, and the rights of Optionees under, the
Plan, and Options granted thereunder.

 

7

--------------------------------------------------------------------------------